PER CURIAM.
We originally accepted jurisdiction to review Goodman v. Temple Shir Ami, Inc., 712 So.2d 775 (Fla. 3d DCA 1998), based upon conflict jurisdiction. After further consideration, we have determined that jurisdiction was improvidently granted. We also decline to address the remaining points raised on appeal as they are beyond the scope of the alleged conflict and do not form an independent basis of jurisdiction before this Court. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.